Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 Examiner’s Comment
Claims 1,3-5,8-11,12,15-18 and 20-26 are allowed. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/22021 has been entered.
 
The amendment to the claims filed on 11/01/2021 does not comply with the requirements of 37 CFR 1.121(c) because the claim set includes an amendment to claim 16 that is not based off of the most recent claims. The amendment dated 11/01/2021 is based off of the claim set dated 08/17/2021. However, claim 16 was amended by Examiner’s Amendment dated 09/15/2021. The amendment dated 09/15/2021 and 11/01/2021 are redundant. The failure to comply with 37 CFR 1.121 does not render the record unclear. Claim 16 is allowed as represented in both of the claims set, dated 09/15/2021 and 11/01/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        1632